     Case 2:17-cv-00368-TLN-KJN Document 23 Filed 07/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   SCOTT JOHNSON,                                    No. 2:17-cv-00368-TLN-KJN

12                     Plaintiff,                      ORDER

13          v.
14   HARJIT SINGH, et al.,
15                     Defendants.
16

17          Plaintiff Scott Johnson (“Plaintiff”) has filed this civil action seeking relief under the

18   Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq. (“ADA”) and California’s

19   Unruh Civil Rights Act, Cal. Civ. Code §§ 51 et seq. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On May 28, 2020, the magistrate judge filed findings and recommendations which were

22   served on the parties and which contained notice that any objections to the findings and

23   recommendations were to be filed within fourteen days. (ECF No. 22.) No objections were filed.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                       1
     Case 2:17-cv-00368-TLN-KJN Document 23 Filed 07/20/20 Page 2 of 2

 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The Findings and Recommendations filed May 28, 2020 (ECF No. 22), are adopted in

 5   full; and

 6           2. Plaintiff’s Motion for Default Judgment (ECF No. 19) is GRANTED IN PART, as

 7   follows:

 8                  a) Judgment is entered in Plaintiff’s favor and against Defendants;

 9                  b) Plaintiff is awarded statutory damages in the amount of $4,000.00 against all

10   Defendants jointly and severally;

11                  c) Plaintiff is awarded attorneys’ fees and costs in the amount of $3,198.72

12   against all Defendants jointly and severally; and

13                  d) Plaintiff is granted an injunction requiring Defendants to provide readily

14   achievable property alterations in the form of van accessible handicap parking, accessible

15   entrance door hardware, and an accessible transaction counter at the business establishment

16   named Smog Tech, located at 430 N. Airport Way, Stockton, California, in compliance with the

17   ADA and the ADA Accessibility Guidelines.

18           3. The Clerk of Court is directed to vacate all dates and close this case.

19           IT IS SO ORDERED.

20   DATED: July 16, 2020
21

22

23                                                              Troy L. Nunley
24                                                              United States District Judge

25

26
27

28
                                                         2
